DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending in this Office Correspondence.
Response to Amendments 
Applicant’s arguments/remarks filed on August 6, 2021 with respect to claims 1 – 20 have been fully considered and are persuasive.  
Applicant's request for reconsideration of the previous rejections of the last Office action is persuasive and, therefore, the action is withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art made of records do not teach or fairly suggest: receiving, at a server via a network, a data structure from a first entity, wherein the data structure maps selected keyword combinations to corresponding icons and/or links, and to particular information or material corresponding to each keyword combination; presenting one or more icons and/or links associated with user-initiated results having at least a portion of corresponding selected keywords using the data structure, wherein the icons and/or links are displayed adjacent to associated user-initiated result items on an electronic display of a computing device corresponding to a particular user; storing contact data of the particular user in a record of an initial table of an electronic memory; transforming data in at least one or more fields of the record for the particular user in the initial table 

The closest prior art, U.S. Patent 5,999,912 A to WODARZ et al. (hereinafter “Wodarz") discloses a data structure that maps selected keyword combinations to particular information or material corresponding to each keyword combination (an expansion of ad tags (selected keywords) by a parser that searches through a conventional database (data structure) to determine valid ads (particular information) that fulfill the criteria of the ad tags, and links a particular ad to each ad tag (keyword combination); column 1, line 53 to column 2, line 6).
USPGPUB 2008/0288342 Al (INGLESHWAR) discloses presenting one or more icons and/or links associated with search results having at least a portion of corresponding selected keywords (a GUI 800 depicts advertisement category areas associated with a user-selectable button (icons) associated with a set of advertisements (search results) limited by the category selection information or keyword; paragraphs [0055]-[0057]); wherein the icons and/or links are displayed adjacent to associated search result items on an electronic display of a computing device of the plurality of computing devices (the user-selectable buttons (icons) are displayed in a segment that includes advertisements associated with keywords of the webpage being displayed (search result items) in a browser (electronic display) of a first computing device on one or more remote computing devices; figure 5; paragraph [0053]; claim 26).

The combination of Lewis, Ingleshwar and Wodarz fails to disclose the above claimed limitations as claimed. It would not have been obvious to one of ordinary skill in the art at the time the invention was made to have employed this method and system, because the references taken indivisually, or in combination, fail to provide the required limitations, and modification of any complementary combination of the references of record would be impermissible and not provide any advantages over the present application.
Thus, the examiner notes it is reasonable to acknowledge none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not 
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
	If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


August 14, 2021
/SHAHID A ALAM/Primary Examiner, Art Unit 2162